DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
	Applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Pat. No. 9,889,273 (“the ‘273”) patent is or was involved.  These proceedings would include interferences, reissues, reexaminations and litigations.
	Applicant is further reminded of the continuing obligation under 37 CFR § 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
	These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.
Election/Restriction
The previous non-final office action modified the election requirement and rejoined claims 25-31 and 49-71.  Therefore, claims 1-31 and 49-71 have been examined.  
35 USC 251
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
Claims 1-31 and 49-71 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth below. See 37 CFR 1.175.
The reissue oath/declaration filed 3/2/22 because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  It is acknowledged that applicant refiled the reissue declaration.  However, the error statement is still unreadable an may be due to the small font size used on the form.  It is suggested that applicant refile the Declaration with the error statement printed in a larger font size.  

Recapture
The rejection of claims 13-24 under 35 U.S.C. 251 as being an improper recapture has been withdrawn in light of the amendment to the claims filed 03/02/22.  
Claims 25-31 and 49-71 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
As stated in M.P.E.P. § 1412.02,
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis.  In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:

We apply the recapture rule as a three-step process:

(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule. 

In North American Container, the court cited Pannu, 258 F.3d at 1371, 59 USPQ2d at 1600;  Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test.
	
Step 1: Claims 25-31 and 49-71 are broader than original patent claims 1-4 or 5-12.  Independent new claims 25, 49 and 64 do not include the claim limitation of “a first layer of wrapped tape and a second layer of wrapped tape” and “first and second layers of wrapped tape extending along an entire length of the pressure-response chamber” which was part of both original patent claim sets 1-4 and 5-12.
Therefore step 1 of the three-step test is met for claims 25-31 and 49-71.

	Step 2: In the prosecution of US Application 14/294,008, applicant relied upon the limitations of “layers including a first cylindrical layer of wrapped tape and a second cylindrical layer of wrapped tape coaxial with the first cylindrical layer of wrapped tape, the first and second cylindrical layers extending along an entire length of the pressure-responsive chamber” (claim 1) and “a first layer of wrapped tape and a second layer of wrapped tape, the first and second layers of wrapped tape extending along an entire length of the pressure-response chamber” (claim 5) in order to gain allowance of the claims; this limitation is not included or partially included in the amended or new claims submitted for reissue.
In this case, Applicant indicated that the prior art of record to Garcia (US 2009/0030282) only disclosed a single layer rather than first and second layers (see response filed 03/14/17, p. 8).  Additionally, in the response filed 07/05/17 page 7, applicant stated that “Garcia’s construction does not and cannot result in two layers that each extend along the length of Garcia’s intermediate volume.  In short, if each strip is coupled to the inner tube, then for the first strip [], there cannot be another strip between the first strip and the inner tube that extends along an entire length of Garcia’s inner tube.”
	The claim language missing from claims 25-31 and 49-71 which resulted in the broadening of claims 25-31 and 49-71 is the exact claim language or related claim language of the surrendered subject matter by applicant.
	Therefore, step 2 of the three-step test is met for claims 25-31 and 49-71.

Step 3: It is impermissible recapture for a reissue claim to be as broad as, or broader in scope than any claim that was canceled or amended in the original prosecution to define over the art.  Claim scope that was canceled or amended is deemed surrendered and therefore barred from reissue. Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.  It must be determined whether the reissue claim omits or broadens any limitation that was added or argued during the original prosecution to overcome an art rejection. Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu, 258 F.3d at 1371-72, 59 USPQ2d at 1600.  In any broadening reissue application, the examiner will determine, on a claim-by-claim basis, whether the broadening in the reissue application claim(s) relates to subject matter that was surrendered during the examination of the patent for which reissue is requested) by an amendment narrowing claim scope in order to overcome a rejection and/or argument relying on a claim limitation in order to overcome a rejection.
Claims 25-31 and 49-71 entirely eliminate the surrendered subject matter with no accompanying limitation narrowing in other aspects the surrendered subject matter.
During the prosecution of the ‘273 patent, the Applicant specifically argued that the prior art did not disclose “a first layer of wrapped tape and a second layer of wrapped tape” and “first and second layers of wrapped tape extending along an entire length of the pressure-response chamber”.  Therefore, Applicant is not permitted to remove this limitation without invoking impermissible recapture.

	Therefore, step 3 of the three-step test is met for claims 25-31 and 49-71.

	The omission of ““a first layer of wrapped tape and a second layer of wrapped tape” and “first and second layers of wrapped tape extending along an entire length of the pressure-response chamber”” from new claims 25-31 and 49-71 invokes impermissible recapture of surrendered subject matter as detailed above by the three step test.  Therefore, claims 25-31 and 49-71 are rejected under 35 U.S.C. 251 as indicated above.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 13-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in light of the amendment to the claims filed 07/11/2022.
Claims 25-31 and 49-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 25 includes the limitation of “a slidable engagement between the inner and outer tubular bodies”  and “a non-slidable engagement between the inner and outer tubular bodies.”  The ‘273 patent specification, including the figures, does not provide support for these limitations.  As shown in figs. 10a-b and as stated in the specification at col. 7, lines 57-67,
At atmospheric pressure, bending causes the individual components of layers 1002 to slide across each other with minimum friction.  When the individual layers are allowed to slide and act individually, the resulting stiffness metric is very low.  Upon application of negative pressure, however, a normal (i.e., radial) force 1008 is created within structure 1002 by the collapse of the flexible polymeric material 1004.  This normal force is translated through the layers, increasing the layer to layer friction and limiting their ability to slide with respect to each other.  As a result, the stiffness metric of the structure is increased.  [Emphasis Added]

As detailed in this passage, the structure that is disclosed as having “slidable engagement” is the claimed layers not the catheter body itself.  Likewise, the passage above does not support “a non-slidable engagement of the catheter body” itself but rather teaches limiting the ability of the layers to slide with respect to one another.
Independent claim 25 includes the limitations of “the first layer disposed in the first state to define a gap of a first width between the first layer and the inner surface of the outer tubular body” and “a gap of a second width between the first layer and the inner surface of the outer tubular body, the second width being less than the first width.”  The ‘273 patent specification, including the figures, does not provide support for these limitations.  As shown in figs. 10a-b, there are no gaps illustrated between these layers in the two different states.  Additionally, the ‘273 specification is silent with respect to any gaps between these layers in either state.  
Dependent claim 29 includes the limitation of “to application of a pressure.”  There is no support in the ‘273 specification for both “a reduction in a pressure” (claim 25) and “application of a pressure.”  The embodiment of figs. 10a-b and associated text only provides disclosure for a reduction of pressure in the second state.  
Dependent claims 30-31 recites “a plurality of discrete air chambers.”  According to the specification, a plurality of air chambers is disclosed as being included in the embodiment of fig. 11.  Therefore, applicant is attempting to combine embodiments and the combination of embodiments lacks support in the specification.
Independent claim 49 includes the limitation of “the first and second components separated by a space in the first state further defining the slidable operation of the catheter in the first state.”  The ‘273 patent specification, including the figures, does not provide support for these limitations.  As shown in figs. 10a-b and as stated in the specification at col. 7, lines 57-67,
At atmospheric pressure, bending causes the individual components of layers 1002 to slide across each other with minimum friction.  When the individual layers are allowed to slide and act individually, the resulting stiffness metric is very low.  Upon application of negative pressure, however, a normal (i.e., radial) force 1008 is created within structure 1002 by the collapse of the flexible polymeric material 1004.  This normal force is translated through the layers, increasing the layer to layer friction and limiting their ability to slide with respect to each other.  As a result, the stiffness metric of the structure is increased.  [Emphasis Added]

As detailed in this passage, the claimed “first and second components” are in contact with one another in both the first state and second state.  The only structural difference disclosed between the first and second states is that in the first state the first and second components can slide across each other with minimal friction whereas in the second state the pressure exerted causes increased layer to layer friction limiting their ability to slide.  Neither the specification nor the figures describe the “first and second components” disposed apart from one another defining a space.  
Independent claim 49 includes the limitation of “in the second state at least one of the inner and outer body layers at least in part deforms to present an irregular surface along the axial length of the respective body layer defining a rigid non-slidable operation of the catheter in the second state.”  The ‘273 patent specification, including the figures, does not provide support for these limitations.  As shown in figs. 10a-b, there are no irregular surfaces along the axial length of the body layer.  Additionally, the ‘273 specification is silent with respect to any irregular surface.  According to the specification, irregular surfaces along the axial length of the body layer is disclosed as being included in the embodiment of figs. 12-13.  Therefore, applicant is attempting to combine embodiments and the combination of embodiments lacks support in the specification.
  	Independent claim 64 includes the limitations of “to close a gap.”  The ‘273 patent specification, including the figures, does not provide support for these limitations.  As shown in figs. 10a-b, there are no gaps illustrated between these layers in the two different states.  Additionally, the ‘273 specification is silent with respect to any gaps between these layers in either state.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970. The examiner can normally be reached Monday through Friday core hours 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                             
Conferees:/WILLIAM C DOERRLER/                 Reexamination Specialist, Art Unit 3993   

/EILEEN D LILLIS/SPRS, Art Unit 3993